Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-21 in the reply filed on 09/28/2022 is acknowledged.
Claims 22-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guinovart (“Potentiometric sensors using cotton yarns, carbon nanotubes and polymeric membranes”, Analyst, Volume 138, May 13, 2013, pp. 5208-5215) in view of Tarabella (“A single cotton fiber organic electrochemical transistor for liquid electrolyte saline sensing, Journal of Material Chemistry volume 22, September 27, 2012. pp. 23830-23834).
Regarding claim 1, Guinovart teaches an ion-sensing electrode comprising at least one thread with each thread comprising a plurality of fibers and a conductive coating covering at least a portion of the thread wherein the conducting coating comprises a conducting polymer or conducting material and a barrier material covering at least a portion of the conductive coating wherein said barrier material reduces passage of the test solution past the barrier material. Guinovart is silent regarding the claimed specifics of the conductive coating. However, Tarabella teaches an ion-sensing electrode for detection of saline concentration in aqueous solution comprising at least one thread with each thread comprising a plurality of fibers and a conductive coating (cotton thread functionalized with PEDOT PSS) wherein the coating comprises a conductive polymer and includes a material that is similar to a target ion to be sensed in a test solution in order to reduce the device cost by substituting carbon nanotube for a less costly reagent. It would have been obvious to one of ordinary skill in the art to use the sensing element of PEDOT coated cotton thread in ion-sensing electrode of Guinovart in order to reduce the device cost by substituting carbon nanotube for a less costly reagent and arrive at the claimed invention.
Regarding claim 2, Guinovart teaches the ion-sensing electrode further comprising an ion selective membrane covering at least a portion of the conductive coating [5210-5211]. 
Regarding claim 3, Guinovart teaches the ion selective membrane comprises a polymer (polyvinyl chloride), an ionophore that binds to the target ion to be sensed in the test solution (valinomycin) and a hydrophobic ion with charge opposite to the target ion (potassium tetrakis 4-chlorophenyl bromate). 
Regarding claim 4, the polymer is a plasticized polymer. 
Regarding claim 5, the thread comprises cotton. 
Regarding claim 6, the previous combination us silent regarding the conductive coating comprising one or more conductive particles. However, as set forth above Guinovart teaches the conductive coating comprises conductive polymer and it would have been obvious to one of ordinary skill in the art to include conductive particles in order to affect the conductivity of the coating and arrive at the claimed invention.
 Regarding claim 7, the barrier material comprises a hydrophobic polymer. 
Regarding claims 8-9, the ion-sensing electrode further comprises an insulating sheath covering at least a portion of the thread (pvc can be construed as the insulating sheath) and insulating sheath is a hydrophobic polymer. 
Regarding claim 10, the previous combination is silent regarding a bundle comprising a plurality of ion-sensing electrodes. However, it would have been obvious to one of ordinary skill in the art to use the ion-sensing electrode in a bundle to take advantage of the properties and use the ion-sensing electrode in an article. 
Regarding claim 21, Guinovart teaches  using an ion-sensing electrode, a reference electrode and a meter to detect the difference in voltage between the ion-sensing electrode and the reference electrode in order to create a potentiometric cell. 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kisiel (“All solid state reference electrodes based on conducting polymers, Analyst, vol. 30, October 27, 2005, pp. 1665-1662 in view of Guinovart (“Potentiometric sensors using cotton yarns, carbon nanotubes and polymeric membranes”, Analyst, Volume 138, May 13, 2013, pp. 5208-5215).
Regarding claims 11-14 and 16, Kisiel teaches a reference electrode comprising a substrate and a conductive coating covering at least a portion of the substrate wherein the conductive coating comprises a conductive polymer and a reference membrane (including a plasticized polymer) covering at least a portion of the thread of the conductive coating wherein the reference membrane comprises an ionic liquid or an electrolyte that leaches out to a test solution to create a sample independent constant reference potential. Kisiel is silent regarding the substrate being a thread and the barrier material. However, Guinovart teaches an electrode wherein the substrate is a cotton thread wherein each thread comprises a plurality of fibers and a barrier material covering at least a portion of the conductive coating and thus the reference membrane wherein the barrier material reduces passage of the test solution past the barrier material (comprising a hydrophobic polymer) in order to improve the utility of the electrode by rendering it lightweight, inexpensive and incorporate it into electrochemical sensitive textiles. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cotton threads and barrier membrane of Guinovart in Kisiel in order to improve the utility of the electrode by rendering it lightweight, inexpensive and incorporate it into electrochemical sensitive textiles and arrive at the claimed invention.
Regarding claim 15, the previous combination us silent regarding the conductive coating comprising one or more conductive particles. However, as set forth above Kisiel teaches the conductive coating comprises conductive polymer and it would have been obvious to one of ordinary skill in the art to include conductive particles in order to affect the conductivity of the coating and arrive at the claimed invention.
Regarding claims 17-18, the ion-sensing electrode further comprises an insulating sheath covering at least a portion of the thread (pvc can be construed as the insulating sheath) and insulating sheath is a hydrophobic polymer. 
Regarding claim 19, the ionic liquid comprises an electrolyte. 
Regarding claim 20, the previous combination is silent regarding a bundle comprising a plurality of ion-sensing electrodes. However, it would have been obvious to one of ordinary skill in the art to use the ion-sensing electrode in a bundle to take advantage of the properties and use the ion-sensing electrode in an article. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789